The decision of the Court of Appeals in A. E. E.’s, Inc., v. City of New York (295 N. Y. 381), while holding the complaint therein sufficient also held that the concessions involved were wharf property within the statute (L. 1945, ch. 314). By comparison the premises here are clearly wharf property and likewise within the exception in the statute. Motion for leave to appeal to the Court of Appeals or for reargument denied, with $10 costs and stay vacated. Present — Martin, P. J., Townley, Glennon, Callahan and Peck, JJ. [See ante, p. 932.]